Exhibit 10.2

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”) is dated as of
December 20, 2010 and made by and between ROAD BAY INVESTMENTS, LLC (the
“Pledgor”) and AMERICAN HERITAGE LIFE INSURANCE COMPANY(the “Secured Party”).

 

W I T N E S S E T H

 

WHEREAS, the Secured Party and the Pledgor have entered into Revolving Loan
Credit Agreement dated as of December 20, 2010 (the “Credit Agreement”); and

 

WHEREAS, as security for the payment and performance by the Pledgor of its
obligations under the Credit Agreement, the Pledgor has agreed to grant a pledge
of and security interest in the Pledgor’s right, title, and interest in and to
the Collateral, as hereinafter defined;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Pledgor and the Secured Party hereby agree as follows:

 

ARTICLE I

 

GRANT OF PLEDGE AND SECURITY INTEREST

 

Section 1.1             Grant of Security Interest.  To secure the payment in
full when due by the Pledgor to the Secured Party under the Credit Agreement of
all amounts (including fees, charges, and expenses) which accrue and become due
thereunder and the timely performance by the Pledgor of each of its other
obligations thereunder (collectively, the “Secured Obligations”), the Pledgor
hereby pledges and grants to the Secured Party a security interest in all of the
Pledgor’s right, title, and interest in, to, and under the Collateral. 
“Collateral” means (a) all of the Pledgor’s property now owned or hereafter
during the term of the Credit Agreement acquired or in which the Pledgor now has
or at any time in the future during the term of the Credit Agreement may acquire
any right, title or interest, other than the Excluded Property; (b) all
certificates or instruments evidencing such property and all proceeds of such
property, all accessions thereto, and substitutions therefor; (c) all interest,
distributions, and other proceeds from time to time received, receivable, or
otherwise distributed to Pledgor in respect of or in exchange for any or all of
such property; and (d) all “Proceeds” (as such term is defined in the Uniform
Commercial Code as in effect in the State of Illinois or any other relevant
jurisdiction (the “UCC”)) of any of the foregoing.  “Excluded Property” means
(a) any propertypurchased by Pledgor from a direct or indirect subsidiary of The
Allstate Corporation from time to time and the proceeds of any such property,
including without limitation, real property acquired as a result of any
foreclosure or deed in lieu of foreclosure,  pursuant to any asset purchase
agreement pursuant to which the Pledgor issues a promissory note for the
purchase price of such property and pursuant to which the obligations of the
Pledgor under such agreement and such note are secured by grant of a pledge of
and security interest in such property and (b) all other collateral under any
such asset purchase agreement.

 

--------------------------------------------------------------------------------


 

 

Section 1.2             Perfection of Security Interest.

 

(a)           The Pledgor agrees to take all other actions which may be
necessary under the laws of the State of Illinois or may be requested by the
Secured Party to protect and perfect the interest of the Secured Party in the
Collateral created hereby and to ensure that such interest is senior in rank to
the claims of any other creditor of the Pledgor claiming an interest in and to
the Collateral, including the filing of UCC-1 financing statements (including
any continuation statements with respect to such financing statements when
applicable) identifying the Collateral and naming the Pledgor as debtor and the
Secured Party as secured party.  The Pledgor shall deliver to the Secured Party
file-stamped copies or other evidence of such filings.  Notwithstanding the
agreements set forth in this Section 1.2, the Pledgor hereby authorizes the
Secured Party to take, and appoints the Secured Party as its attorney-in-fact
for the purpose of taking, any action necessary under the UCC to perfect, and to
maintain the perfection and priority of, the Secured Party’s interest in the
Collateral, including, without limitation, the filing of any such financing and
continuation statements.

 

(b)           Notwithstanding the agreements set forth in this Section 1.2,
Pledgor shall not be required to file or record any mortgage or other security
instrument in the event any recordation, transfer, stamp, documentary, or other
fees or taxes are or would be levied on Pledgor by reason of the making or
recording of any mortgage.  All such recordation, transfer, stamp, documentary,
or other fees or taxes shall be the sole responsibility of Secured Party.

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

Section 2.1             Representations, Warranties, and Covenants as to the
Pledgor.  The Pledgor hereby represents, warrants, and covenants to the Secured
Party:

 

(a)           Title to Collateral.  All of the Collateral in existence on the
date hereof are, and all of the other Collateral issued subsequent to the date
hereof will be, owned by the Pledgor free and clear of any lien or encumbrance. 
The Pledgor has not (i) filed or consented to the filing with any governmental
authority of any financing statement or analogous document under the UCC or any
other applicable laws covering any Collateral, (ii) made any assignment to any
other person of any interest in the Collateral, or (iii) entered into any
security agreement or similar instrument or arrangement covering all or any part
of the Collateral with any other person, which financing statement or analogous
document, assignment, security agreement, or similar instrument is still in
effect.

 

(b)           Organization.  The Pledgor is a limited liability company
organized under the laws of the State of Delaware.

 

(c)           Principal Office.  The Pledgor maintains its chief executive
office at 3075 Sanders Road, Northbrook, Illinois 60062.

 

(d)           No Liens.  Pledgor is as of the date hereof, and at the time of
any delivery of any Collateral to the Secured Party pursuant to Article I of
this Pledge Agreement, Pledgor will be, the sole legal and beneficial owner of
the Collateral.  All Collateral is on the date hereof,

 

2

--------------------------------------------------------------------------------


 

and will be, so owned by Pledgor free and clear of any lien except for the lien
created by this Pledge Agreement.

 

(e)           Due Authorization.  The execution and delivery to the Secured
Party of this Pledge Agreement by the Pledgor, the delivery to the Secured Party
of  any Collateral together with any necessary endorsements, and the
consummation of the transactions provided for in this Pledge Agreement have been
duly authorized by the Pledgor by all necessary corporate action on its part and
this Pledge Agreement constitutes a legal, valid, and binding obligation of the
Pledgor, enforceable against the Pledgor in accordance with its terms, and
except in each case as enforcement may be limited by bankruptcy, insolvency,
examination, suspension of payments, fraudulent transfer, reorganization,
moratorium, and other similar laws of general applicability affecting the
enforcement of creditors’ rights generally, public policy, and general
principles of equity (regardless of whether such proceeding is considered in a
proceeding in equity or law).

 

(f)            No Conflict.  The execution and delivery of this Pledge
Agreement, the delivery of the Collateral, the consummation of the transactions
contemplated hereby, and the fulfillment of the terms hereof will not conflict
with or result in the breach of any of the material terms and provisions of,
constitute (with or without notice or lapse of time or both) a default under, or
result in the creation of any lien upon any property or assets of the Pledgor
pursuant to, any indenture, contract, agreement, mortgage, deed of trust, or
other instrument to which the Pledgor is a party or by which it or any of its
properties is bound.

 

(g)           No Violation.  The execution and delivery of this Pledge
Agreement, the delivery of any Collateral, the consummation of the transactions
contemplated hereby, and the fulfillment of the terms hereof will not conflict
with or violate any organizational or governing documents of the Pledgor or any
law, treaty, rule, or regulation, or any judgment, order, or decree, or
determination of an arbitrator or governmental authority applicable to or
binding upon the Pledgor.

 

(h)           No Proceedings.  There are no actions at law, suits in equity, or
proceedings by or before any governmental commission, bureau, or administrative
agency pending or, to the best knowledge of the Pledgor, threatened against the
Pledgor or any of its assets, that would adversely affect the ability of the
Pledgor to perform its obligations under this Pledge Agreement.

 

(i)            No Authorization Required.  Except for such authorizations or
approvals as shall have been obtained prior to the date hereof, no authorization
or approval of any governmental agency or commission or public or quasi-public
body or authority with jurisdiction over the Pledgor or any of its assets is
necessary for the due execution and delivery of this Pledge Agreement or for the
validity or enforceability hereof.

 

Section 2.2             Delivery of Pledged Collateral; Filings.

 

Pledgor has delivered, or will deliver, to the Secured Party an appropriate
UCC-1 financing statement to be filed with the Secretaries of State of the
States of Delaware and Illinois, the States in which the Pledgor is organized
and located, respectively, evidencing the

 

3

--------------------------------------------------------------------------------


 

lien created by this Pledge Agreement. Pledgor has delivered, or will deliver,
to the Secured Party an appropriate mortgage or other security instrument
evidencing the lien of this Pledge Agreement on any Colllateral constituting
real property.

 

Section 2.3             Distributions; etc.  So long as no Event of Default
shall have occurred, Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the lien of this Pledge Agreement, any and all
distributions of interest or other funds in respect of the Collateral.

 

Section 2.4             Transfers and Other Liens.  Until all of the Pledgor’s
obligations under the Credit Agreement are paid in full and the Credit Agreement
is terminated, Pledgor shall not without the prior written consent of the
Secured Party (i) sell, convey, assign, or otherwise dispose of, or grant any
option or right with respect to, any of the Collateral or (ii) create or permit
to exist any lien or encumbrance upon or with respect to any Collateral, other
than the lien and security interest granted to the Secured Party pursuant to
this Pledge Agreement.

 

ARTICLE III

 

EVENTS OF DEFAULT; REMEDIES

 

Section 3.1             Events of Default.  Each of the following events shall
constitute an event of default (each, an “Event of Default”) under this Pledge
Agreement: (i) any Event of Default under the Credit Agreement; (ii) any
material breach by the Pledgor of any term, provision, or covenant of this
Pledge Agreement; or (iii) the Secured Party ceases to have a security interest
in the Collateral.

 

Section 3.2             Remedies Upon Default.

 

(a)           Upon the occurrence of an Event of Default, all rights of Pledgor
to receive distributions which it would otherwise be authorized to receive and
retain pursuant to Section 2.3 hereof shall cease and all such rights shall
thereupon become vested in the Secured Party, which shall thereupon have the
sole right to receive and hold as Collateral such distributions.

 

(b)           All distributions which are received by Pledgor contrary to the
provisions of paragraph (a) of this Section 3.2 shall be received in trust for
the benefit of the Secured Party, shall be segregated from other funds of
Pledgor and shall immediately be paid over to the Secured Party as Collateral in
the same form as so received (with any necessary endorsement).

 

(c)           If an Event of Default shall have occurred, Secured Party shall
have the right, in addition to the other rights and remedies provided for herein
or otherwise available to it to be exercised from time to time, (i) to retain
and apply the distributions to the Secured Obligations and (ii) to exercise all
the rights and remedies of a secured party on default under the UCC in effect in
the State of Illinois at that time, and the Secured Party may also in its sole
discretion, without notice except as specified below, sell the Collateral or any
part thereof (including, without limitation, any partial interest in the
Collateral) in one or more parcels at public or private sale, at any exchange,
broker’s board, or at any of the Secured Party’s offices or

 

4

--------------------------------------------------------------------------------


 

elsewhere, at such price or prices and upon such other terms as the Secured
Party may deem commercially reasonable.  Secured Party may be the purchaser of
any or all of the Collateral at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at such sale, to use and apply any of
the Secured Obligations owed to it as a credit on account of the purchase price
of any Collateral payable by it at such sale. Each purchaser at any such sale
shall acquire the property sold absolutely free from any claim or right on the
part of Pledgor, and Pledgor hereby waives, to the fullest extent permitted by
law, all rights of redemption, stay, and/or appraisal which it now has, or may
at any time in the future have, under any rule of law or statute now existing or
hereafter enacted.  Pledgor acknowledges and agrees that five days’ notice to
Pledgor of the time and place of any public sale or the time after which any
private sale or other intended disposition is to take place shall constitute
reasonable notification of such matters.  No notification need be given to
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.  The Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given.  The Secured Party
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefore, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.  Pledgor hereby waives,
to the fullest extent permitted by law, any claims against the Secured Party
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Secured Party accepts the first offer
received and does not offer such Collateral to more than one offeree. The
Secured Party shall not be liable for any incorrect or improper payment made
pursuant to this Section in the absence of gross negligence or willful
misconduct.

 

(d)           Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities law, the Secured Party may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
persons who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof.  Pledgor acknowledges that any such private sales may be at prices and
on terms less favorable to the Secured Party than those obtainable through a
public sale without such restrictions (including, without limitation, a public
offering made pursuant to a registration statement under the Securities Act),
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner and that the
Secured Party shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.

 

Section 3.3             Application of Proceeds.  All distributions held from
time to time by the Secured Party and all proceeds received by the Secured Party
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral pursuant to the exercise by the Secured Party of its
remedies as a secured creditor as provided herein shall be applied, together
with any other sums then held by the Secured Party pursuant to this Pledge
Agreement, promptly by the Secured Party as follows:

 

5

--------------------------------------------------------------------------------


 

First, to the payment of all costs and expenses, fees, commissions, and taxes of
such sale, collection, or other realization, including, without limitation,
compensation to the Secured Party and its agents and counsel, and all expenses,
liabilities, and advances made or incurred by the Secured Party in connection
therewith, together with interest on each such amount at the highest rate then
in effect under the Credit Agreement from and after the date such amount is due,
owing, or unpaid until paid in full;

 

Second, without duplication of amounts applied pursuant to clause First above,
to the indefeasible payment in full in cash of the Secured Obligations in
accordance with the terms of the Credit Agreement; and

 

Third, the balance, if any, to the persons lawfully entitled thereto (including
Pledgor or its successors or assigns).

 

Section 3.4             Expenses.  Pledgor will upon demand pay to the Secured
Party the amount of any and all expenses, including the fees and expenses of its
counsel and the fees and expenses of any experts and agents, which the Secured
Party may incur in connection with (i) the collection of the Secured
Obligations, (ii) the enforcement and administration of this Pledge Agreement,
(iii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iv) the exercise or enforcement of any
of the rights of the Secured Party hereunder, or (v) the failure by Pledgor to
perform or observe any of the provisions hereof.  All amounts payable by Pledgor
under this Section 3.4 shall be due upon demand and shall be part of the Secured
Obligations.  Pledgor’s obligations under this Section 3.4 shall survive the
termination of this Pledge Agreement and the discharge of Pledgor’s other
obligations hereunder.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1             Notices.  All demands, notices, instructions, and
communications hereunder shall be in writing and shall be deemed to have been
duly given when received.  All notices or communications under this Pledge
Agreement shall be addressed as follows:

 

Notices to Secured Party:

 

American Heritage Life Insurance Company

 

3075 Sanders Road

Northbrook, Illinois 60062

Attention: Commercial Mortgage Division

Facsimile: 847-402-4346

 

6

--------------------------------------------------------------------------------


 

Notices to Pledgor:

 

Road Bay Investments, LLC

3075 Sanders Road, Suite G5C

Northbrook, IL 60062

Attention: President

Facsimile: 847-402-9116

 

Section 4.2             Termination; Release.  When all the Secured Obligations
have been paid in full and the Credit Agreement is terminated, this Pledge
Agreement shall terminate.

 

Section 4.3             Continuing Security Interest; Assignment.  This Pledge
Agreement shall create a continuing security interest in the Collateral and
shall (i) be binding upon Pledgor, its successors, and assigns and (ii) inure,
together with the rights and remedies of the Secured Party hereunder, to the
benefit of the Secured Party and each of its successors, transferees, and
assigns; no other persons (including, without limitation, any other creditor of
Pledgor) shall have any interest herein or any right or benefit with respect
hereto.

 

Section 4.4             Severability of Provisions.  If any one or more of the
covenants, agreements, provisions, or terms of this Pledge Agreement shall for
any reason whatsoever be held invalid, then such covenants, agreements,
provisions, or terms shall be deemed severable from the remaining covenants,
agreements, provisions, or terms of this Pledge Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Pledge
Agreement.

 

Section 4.5             Further Assurances.  The Pledgor agrees to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the Secured Party to maintain
the perfection and the priority of the Secured Party’s interest and to effect
more fully the purposes of this Pledge Agreement.

 

Section 4.6             No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of the Secured Party, any right, remedy,
power, or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power, or privilege.  The rights, remedies, powers, and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers, and privileges provided by law.

 

Section 4.7             Amendment.  This Pledge Agreement may not be modified,
amended, waived, or supplemented except by a writing signed by each of the
parties hereto.

 

Section 4.8             Headings.  The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

Section 4.9             GOVERNING LAW.  THIS PLEDGE AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LOCAL

 

7

--------------------------------------------------------------------------------


 

LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO ITS PRINCIPLES OF CHOICE OF
LAW.

 

Section 4.10           Submission to Jurisdiction.  Pledgor hereby irrevocably
submits to the jurisdiction of the federal and state courts of competent
jurisdiction in the State of Illinois in any suit or proceeding arising out of
this Pledge Agreement or the transactions contemplated hereby, agrees to be
bound by any judgment rendered by such courts in connection with this Pledge
Agreement, and waives any and all objections to jurisdiction that it may have
under the laws of Illinois or any other jurisdiction.

 

[SIGNATURE PAGE FOLLOWS.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Pledge Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

ROAD BAY INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Mark W. Davis

 

 

Name: Mark W. Davis

 

 

Title: Chairman of the Board and President

 

 

 

 

 

 

 

By:

/s/ Steven E. Shebik

 

 

Name: Steven E. Shebik

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ John C. Pintozzi

 

 

Name: John C. Pintozzi

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Mario Rizzo

 

 

Name: Mario Rizzo

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------